Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 12-13, 16-18, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashcraft et al. (US 10,343,552).
	With respect to claims  1, 13, 18 and 21 Ashcraft teaches a battery combiner comprising: a conductive path interconnecting a device port (see arrows shown in Fig. 2) with a plurality of battery ports (connecting to 104,106, and 108);  a switching circuit (col. 9 line 51); and  a controller (112) for controlling the switching circuit, and configured to determine power characteristics of an external DC power load (130) interfaced with the device port and for determining power characteristics (capacity/discharge/SOH) of a plurality of external DC batteries (104,106, and 108) respectively interfaced with the plurality of battery ports; wherein the controller selects one of the plurality of external DC batteries (104,106, and 108) as a primary power source (col. 16 line 40- col. 17 line 10) for powering the external DC power load, and configures the switching circuit to connect (closing switch of switch matrix) the primary power source to the conductive path; wherein the controller selects a primary swap trigger (discharge rate limit col. 13 line 40) associated with the primary power source and monitors (col. 9 line 64) the power characteristics of the primary power source until the primary swap trigger is detected: wherein the controller selects another one (see first second and third priority col. 16 line 56) of the plurality of external DC batteries as a secondary power source for powering the external DC power load in response to detecting the primary swap trigger; and Page 2 of 11112"=713_1Application No.: 17 202.760Attorney Docket No.: 797543.000450Response to Action Dated: April 19, 2022wherein the controller is configured to modify (col. 13 line 60 – col. 14 line 20) the primary swap trigger according to a detected temperature value.
With respect to claims 4-5, 16-17 and 19-20 Ashcraft teaches disconnecting the primary power source (col. 14 line 31) and connecting the secondary power source to the conductive pathway.
With respect to claim 10 Ashcraft teaches comprising a communication circuit (320)  and the plurality of external DC batteries and load, wherein the communication (see interface to controller and BMS) circuit  communicates the power characteristics to the controller.  
With respect to claim 12 and 24 Ashcraft teaches the conductive path, the device port and the plurality of battery ports each support bidirectional (col. 7 line 61) DC current flow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft et al. (US 10,343,552).
With respect to claim 6 Ashcraft teaches the use of a temperature sensing however does not describe the sensing as instantaneous. Instantaneous temperature detection is a well-known alternative of temperature detection of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Son to detect the temperature incautiously for the benefit of detecting abnormalities quickly. 
With respect to claim 11 Ashcraft teaches a controller however does not teach the power supply for the controller. Recharging and power regulators to power controllers are well known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ashcraft to use a power regulator to recharge the internal source for the predictable result of insuring power is available to the controller during transitions of power.

Claims 7-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft et al. in view of Robinson et al. (US 10,333,315)
With respect to claims 7 and 22 Ashcraft teaches an indicator interfaced (col. 9 line 60) with the controller for presenting one human interpretable indications, however does not teach the determining non-compatible power characteristics of the external DC power load or in response to determining non- compatible power characteristics of any of the plurality external DC battery. Robinson teaches an indicator interfaced with the controller for presenting one context specific human interpretable indications ( col. 44 lines 35- 40 light, text or graphical symbols) in response to determining non-compatible power characteristics of the external DC power load interfaced with the device port or in response to determining non- compatible power characteristics of any of the plurality external DC batteries interfaced with one of the plurality of battery ports (col. 43 lines 55-60). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ashcraft to include the use of an indication circuit for the benefit of informing the user of the operation of the device.
With respect to claims 8 and 23 Robinson teaches an indicator interfaced with the controller for
presenting one or more human interpretable indications (col. 49 lines 40-50) in response to the switching circuit switching form the primary power.
	With respect to claim 9 Ashcraft teaches comprising a sensing circuit (col. 5 line 30) including a sensor disposed operative to sense the power characteristics of a plurality of sensors (340) disposed to sense the power characteristics of each of the plurality of external DC batteries and the load. Ashcraft does not teach  values corresponding with a voltage, a current or a power amplitude detected by the sensing circuit. Robinson teaches a sensing circuit including a sensor disposed to sense (col. 16 lines 20-40, col. 19 lines 45-65) the power characteristics of the external DC power load. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ashcraft to include the sensor circuit to sense a power characteristic of the connected load if in fact such a circuit is not present in Ashcraft for the predictable result of insuring the load power requirements are met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836